Citation Nr: 0423354	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  01-09 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), that denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disorder, to include a herniated disc at C6-7.  The 
veteran perfected a timely appeal of this determination to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claim of 
entitlement to service connection for a cervical spine 
disorder must be remanded for further development and 
adjudication.

As a preliminary matter, the Board notes that subsequent to 
the date the veteran filed his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, was enacted in November 2000.  This liberalizing law 
is applicable to the appellant's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 U.S.C.A. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claim for a cervical spine 
disorder, or what VA would do pursuant to the VCAA to assist 
him with respect to this claim.  Further, in the November 
2001 Statement of the Case, the RO did not provide an 
explanation of the impact of the VCAA on his claim.  The 
Board therefore finds that the RO should inform the appellant 
and his representative of the VCAA and its notification 
provisions.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see also Graves v. Brown, 8 Vet. App. 522 
(1995).  Accordingly, this case must be remanded and on 
remand, the RO must send the veteran a letter advising him of 
which portion of the evidence he is to provide, which part, 
if any, the RO will attempt to obtain on his behalf, and a 
request that the veteran provide any evidence in his 
possession that pertains to his claim.

In addition, the Board notes that the veteran was scheduled 
for VA joints, neurological and spine examinations in May 
2003.  The record indicates that the veteran did not report 
for these examinations as scheduled.  The record also 
indicates that appointment letters were sent by certified 
mail several weeks prior to the examination date but that 
these letters were returned as unclaimed.  In addition, the 
record indicates that the veteran's phone number listed with 
VA had been disconnected.  While the record does not reflect 
that an address change was forwarded to the RO, there are 
several other addresses for the veteran that appear in the 
record from several months prior to the date that the 
examination notices were sent.  One of these other addresses 
appears on a letter to the veteran dated in February 2003 
requesting additional evidence.  The veteran responded to 
this inquiry, clearly indicating that he received the letter.  
His response also contained a third address for the veteran.  

In light of the above, it is clear that the veteran did not 
receive adequate notice of the scheduled VA examinations.  
And there is also no indication in the record that the 
veteran was apprised of the importance of appearing for the 
VA examinations so that he could make an informed decision as 
to whether to report for the examinations.  Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Thus, to afford the 
veteran the benefit of all reasonable doubt, the Board 
concludes the RO should clarify the veteran's current address 
and phone number and make another attempt to have the veteran 
examined.  In doing so, the RO must advise the veteran that a 
new examination is necessary to properly adjudicate the 
veteran's claim.  And the RO must notify the veteran that his 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  

Prior to affording the veteran pertinent VA examinations, the 
RO must ensure that all of the relevant records have been 
obtained.  In this regard, the Board notes that the veteran 
indicated, in statements dated in February and March 2003, 
that he had been treated for neck and back pain at the Salem, 
Virginia, VA Medical Center, and had also been treated at the 
Richmond, Virginia and Beckley, West Virginia, VA Medical 
Centers, from the early 1990s forward.  The veteran also 
signed authorizations for the release of information to VA 
from these facilities, and further stated that he had not 
received treatment from private physicians for his condition.  

On remand therefore, the RO should request and update the 
veteran's medical records from the VA facilities specified by 
the veteran.  These records should be dated after July 2001, 
for the Salem VA Medical Center; dated after May 1999, for 
the Richmond VA Medical Center; and dated since service, for 
the Beckley VA Medical Center.  The Board notes that any 
treatment that the veteran may have received or is currently 
receiving for his condition at a VA facility would be 
relevant to his claim.  In this regard, the Board also notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  


In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate this claim.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the Salem VA 
Medical Center, the Richmond VA Medical 
Center, and the Beckley VA Medical 
Center, and request the veteran's 
examination and treatment records related 
to any back or cervical spine condition.  
This request should specifically include 
records dated after July 2001, for the 
Salem VA Medical Center; dated after May 
1999, for the Richmond VA Medical Center; 
and dated since service, for the Beckley 
VA Medical Center.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The RO should clarify the veteran's 
current address and phone number, and 
after associating with the claims folder 
all available records received pursuant 
to the above-requested development, 
should schedule the veteran for 
appropriate VA examinations, including 
orthopedic and neurological examinations 
as indicated, to determine the nature, 
extent and etiology of any back or 
cervical spine disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  The 
veteran is advised that the examination 
requested in this remand is deemed 
necessary to evaluate his claim and that 
his failure, without good cause, to 
report for scheduled examinations could 
result in the denial of his claims.  See 
38 C.F.R. § 3.655.  The examiner or 
examiners who are designated to examine 
the veteran must review the evidence in 
the claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any back or cervical spine disability 
found to be present.  If the examiner 
diagnoses the veteran as having a back or 
cervical spine disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's disability was caused by or had 
its onset during service, or if arthritis 
is diagnosed, within one year of service.  
Specifically, the examiner is asked to 
address the following:  (i) did the 
veteran's cervical spine disorder, to 
include a herniated disc at C6-C7 with 
radiculopathy, have its onset during the 
veteran's period of active military 
service from January 1970 to April 1973, 
and (ii) whether it is at least as likely 
as not that the veteran's cervical spine 
disorder, to include a herniated disc at 
C6-C7 with radiculopathy, was caused 
during the veteran's period of active 
military service from January 1970 to 
April 1973; or is it due to any incidence 
of the veteran's service, to include the 
veteran having been struck by a falling 
steel beam in the back on the left side 
in March 1972?  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should re-
adjudicate the veteran's claim on the 
basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




